DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szawarski et al. (US 20180272977).
Szawarski discloses in figure 1 – 3  and 7 a method for operating an occupant protection device of a vehicle having at least one occupant protection means allocated to an occupant, which is positioned from its starting position into an active position upon meeting a trigger condition, the method comprising: detecting whether there is an imminent collision (830) for the vehicle or whether there is an actual collision for the vehicle; detecting, by at least one interior camera (paragraph 0001, 0042) located inside of the vehicle, image data of an interior of the vehicle or image data of vehicle surroundings obtained through a vehicle window; controlling, responsive to the detection of the imminent collision or of the actual collision, the at least one occupant protection means (62-76), wherein, based on the detected image data of the interior of the vehicle or of the vehicle surroundings, the controlling includes triggering the occupant protection means or, based on the detected image data of the interior of the vehicle, suppressing the triggering of the occupant protection means; predetermining, based on the detected image data, a trigger point in time for the triggering of the at least one occupant protection .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertsel (US 11,124,143), Pertsel et al. (US 10,956,759).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614